Citation Nr: 1812221	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) with herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the appeal is currently with the RO in Saint Paul, Minnesota.

The Veteran requested a hearing before the Board, and VA scheduled him for a hearing before a Veterans Law Judge at the RO in July 2010.  The Veteran failed to appear for the hearing and has not requested that the hearing be rescheduled.  As such, the request for a hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(c), (d).

The case was previously remanded by the Board in December 2010, June 2012, and July 2017.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The low back disability is manifested by subjective complaints of interference with sitting, standing and/or weight-bearing; the objective findings include forward flexion at 50 degrees, extension at 10 degrees, right and left flexion to 20 degrees, and right and left rotation to 20 degrees.

2.  The Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DJD with herniated nucleus pulposus of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Low Back Disability

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected DJD has not materially changed and a uniform evaluation is warranted for the entire rating period on appeal. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Lumbosacral spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5237-5243.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Veteran has been rated under DC 5243 and the Board will consider all relevant diagnostic codes.

A rating in excess of 20 percent will be warranted when the objective medical evidence shows the following (with or without pain):

* forward flexion of the thoracolumbar spine 30 degrees or less (40 percent);
* favorable ankylosis of the entire thoracolumbar spine (40 percent);
* incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent). 

In a May 2008 VA examination, the Veteran complained of near constant low back pain with no radiculopathy, he missed 5 to 10 days per year of work because of it, and worsened with strenuous activity.  Physical examination showed a normal gait, no assistive devices, limitation of motion as forward flexion to 60 degrees, backward extension at 25 degrees, right and left lateral flexion of 40 degrees, and right and left lateral rotation of 35 degrees.  This evidence does not support a higher rating as the limitation of motion did not reach the degree for a 40 percent rating, ankylosis (stiffening of the joint) was not shown, and there were no incapacitating episodes reported.

At a June 2009 VA examination, the Veteran reported he was involved in an April 2009 car accident.  The range of motion was significantly decreased from past examinations due to the pain.  Specifically, forward flexion was to 30 degrees, backward extension at 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 15 degrees, right lateral rotation of 10 degrees, and left lateral rotation of 10 degrees.  The examiner opined that the ranges of motion were not to be relied on due to the fact that the Veteran had recently been involved in a motor vehicle accident.  At the June 2009 examination, the Veteran indicated that he had submitted private treatment records from his accident.  As these ranges of motion are limited due to an incurrent injury, the Board will not consider them as part of his chronic low back disability.

In a February 2011 VA examination, the Veteran related that he was in constant pain in the low back area, worse with sitting and standing for more than 20 minutes, and he avoids activities that cause flare-ups.  There were no incapacitating episodes in the previous 12 months.  Physical examination showed that his gait was normal.  Range of motion was reported as forward flexion to 40 degrees, backward extension at 0 degrees, right and left lateral flexion of 20 degrees, and right and left lateral rotation of 20 degrees.  After three repetitions, changes were noted in forward flexion, which decreased to 35 degrees, and bilateral lateral flexion, which increased to 25 degrees.  This evidence does not support a higher rating.  While forward flexion was more limited, it still did not reach the degree for a 40 percent rating.  Moreover, neither ankylosis nor incapacitating episodes were noted.

In a November 2013 VA examination, the Veteran was found to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In the most recent August 2017 VA examination, active and passive motion was tested and the Veteran was found to have forward flexion of the thoracolumbar spine at 50 degrees, extension 10 degrees, right and left flexion to 20 degrees, right and left rotation to 20 degrees, following repetitive use testing, forward flexion remained the same, and functional impairment included weakness and pain.  Neither of these examinations nor any of the other clinical evidence of record support a rating in excess of 20 percent.  

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, his subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion with or without pain.  The medical evidence reveals that he complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  

Next, the Board has considered the Veteran's lay statements that his low back disability is worse than currently rated.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions and findings great probative value.  As such, these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Entitlement to TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In June 2012, the Board found that the issue of TDIU was raised by the record because the Veteran complained that back pain interfered with work; in terms of missed work, not unemployment.  Even though he did not meet the schedular criteria for TDIU at the time, the Board remanded the issue for the RO to adjudicate the issue.  The RO denied TDIU and the Veteran appealed.

The Veteran is currently service-connected for the following disabilities:  post-traumatic stress disorder (PTSD) at 70, lumbar spine DDD at 20, right and left leg radiculopathy at 10 each, right and left foot DJD at 10 each.  His combine rating was 40 percent from February 2004 (with a period of a temporary total rating in 2014), 80 percent from June 2015, and 90 percent from August 2017.  As such, the Veteran did not meet the schedular criteria for TDIU until June 8, 2015.  

The evidence shows that the Veteran has worked many different jobs over the years.  Due to the Board's prior remand to address TDIU, the RO sent the Veteran a letter dated in June 2012 which requested authorization to obtain medical records as well as an application to complete VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability.  He did not return the application nor respond to the correspondence.

According to medical treatment records from a VA Medical Center, the Veteran indicated that he became a full time employee in 2012 and continued to work full time.  A VA examination conducted in November 2013 also addressed the issue of unemployability and found that his back disability did not prevent him from working as he was working at the time of the examination.  Over the years, he has 
reported to his various medical providers that he works full time as a supply technician.  According to medical records dated December 2015, he reported that his employment history was full time as medical supply.  At a VA examination in June 2016, he indicated that he worked full time as a medical supply technician and as a dispatcher.  Despite small discrepancies in labeling, he has consistently reported that he works at a VA facility as a medical supply technician.

In July 2017, the Veteran's representative argued that the Veteran is precluded from gainful employment due to his service connected condition.  See Appellate Brief, received July 7, 2017.  The representative does not contend that the Veteran is unemployed, but that his employment is not substantially gainful.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

According to the Bureau of Labor Statistics (www.bls.gov, last accessed February 22, 2018), healthcare support occupations earn above average wages for the Veteran's residential area and that type of vocation is common to the community where he resides.  Therefore, the evidence supports a finding that he is working full-time and able to procure substantially gainful employment. 

Neither the Veteran nor his representative has asserted that the Veteran is unemployed.  Since evidence has not been received to the contrary, the Board finds that the Veteran's service connected disability has not rendered him unemployable during the period on appeal.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim and the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for DJD with herniated nucleus pulposus of the lumbar spine is denied.

A TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


